The committee on grievances of the Brooklyn Bar Association, to whom the papers in this matter were referred for investigation; have reported to the court that while the procedure of the attorney may have justified the criticism by the learned referee and the learned justice at Special Term, they believe Ms acts were notMng more serious than an error of judgment and not the result of conscious bad faith. The defendant in the separation action, who originally made the charges against the attorney, subsequently made an affidavit in substance retracting Ms testimony before the referee and declined to appear before the grievance committee. The committee reports that they doubt Ms credibility, and that his statements ought not to be relied upon as the basis for charges against the attorney. The attorney is a young man, admitted to the bar in 1919, on Ms return from service overseas in the World War, and the committee reports that it is not willing to recommend that he should be *880exposed to the humiliation of a disciplinary proceeding. Under the circumstances the court is of opinion that no further proceedings are required. Present —Kelly, P. J., Jaycox, Manning, Kelby, Young and Kapper, JJ.